DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (e.g. comprising, said, lines 1-2).  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because figure 2, boxes 26, 241 should be labeled with descriptive legends.  For example,  – Control Unit --, -- Processing Circuit -- .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 13-18 is/are rejected under 35 U.S.C. 103 as being obvious over Lakatos et al. (US 2019/0226879 A1) in view of Goedert et al. (US 2018/0037137 A1).
	Regarding claim 17, Lakatos et al. discloses  a capacitive detection device for detecting the presence of a person close to or in contact with a component of a motor vehicle, provided with a capacitive sensor (220)(Figs. 5A, 8), said device comprising - at least one electrode (Figs. 2A-2E) of the capacitive sensor (220), - a voltage source (240) arranged to supply an alternating voltage, - a device for measuring between said electrode and an electrical circuit reference point; - a calibration resistor (R5) for calibrating the measurement; characterized in that 5 Docket No. Autoliv0069U.S. Patent Application No. 17255,139said capacitive detection device comprises a switching device  (220) arranged to - connect the voltage source to said electrode, in measurement mode (Par. [012]), - connect the voltage source to the calibration resistor and disconnect said electrode from the voltage source (Par. [012]-[017]).
	The only difference between Lakatos et al. and the claimed invention is that the claimed invention recites measure a complex value, corresponding to an impedance or an admittance, whereas Lakatos et al. measure resonant frequency.
	The claim further recites in calibration mode, and the measuring device is arranged to – measure a first value of the calibration resistor, during operation in calibration mode; measure a second complex value between said electrode and said electrical circuit reference point, during operation in measurement mode, and - correct the second measured complex value based on the first measured complex value.  
 whereas Lakatos et al. does not disclose.
Regarding claim 2, Lakatos et al. does not disclose two calibration resistors.  
	Goedert et al. discloses capacitive seat occupancy detection system operable at wet conditions and further discloses two calibration resistors (G21, R22).
	Regarding claim 3, Lakatos et al. does not disclose the two calibration resistors have different resistive values.  
Goedert et al. discloses capacitive seat occupancy detection system operable at wet conditions and further discloses two resistors (G21, R22) have different values (Par. [071] G21 is conductance between sensing electrode and conductive ground; R22 is resistance of element 54, G21 & R22 have different value).
	Goedert et al. discloses capacitive seat occupancy detection system operable at wet conditions and further discloses measure complex impedance; measure a first value of the calibration resistor (Goedert et al.’s R22), during operation in calibration mode (Goedert et al.’s pars. [005]-[014]); measure a second complex value between said electrode and said electrical circuit reference point, during operation in measurement mode (Goedert et al.’s pars. [005]-[014]), and - correct the second measured complex value based on the first measured complex value.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having skill in the to modify Lakatos et al. to incorporate the measurement circuit measures complex value, as taught by Goedert et al. for the resonant values of Lakatos et al. because measures complex value dealing with the change in resistance/capacitance and frequency whereas measures resonant frequency dealing reactance is a matter of design choice for evaluation and involves only routine experimental.

 	
Regarding claim 4, Lakatos et al. and Goedert does not disclose a first one of the calibration resistors has a resistive value comprised between 1 kO and 20 k() and a second one of the calibration resistors has a resistive value comprised between 10 kQ and 200 kO.  
It would have been obvious before the effective filing date of the claimed invention to incorporate the resistors having certain value such as 1K Ohm to 20 K Ohm into the system of Lakatos et al. and Goedert because having certain values to optimize  would have been routine experimental.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having skill in the to modify Lakatos et al. to incorporate the measurement circuit measures complex value, as taught by Goedert et al. for the resonant values of Lakatos et al. because of the same reason as set forth in claim 17 above.
Regarding claim 11, pertinence to the discussion of claim 17 above, Lakatos et al. discloses the detection device arranged to repeat (Figure 7, steps 330, 334) the measurement of the second complex value between said electrode and the electrical circuit reference point cyclically and, between two consecutive measurements of said second complex value.
 The only difference between Lakatos et al. and the claimed invention is that the claimed invention recites measure a complex value, corresponding to an impedance or an admittance, whereas Lakatos et al. measure resonant frequency.
Regarding claim 13, the only difference between Lakatos et al. and the claimed invention is that the claimed invention recites the measuring device comprises a current measurement circuit, whereas Lakatos et al. discloses a resonant frequency measurement circuit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having skill in the to modify Lakatos et al. to incorporate the measurement circuit measures complex value, as taught by Goedert et al. for the resonant values of Lakatos et al. because of the same reason as set forth in claim 17 above.
Regarding claim 14, Lakatos et al. discloses a motor vehicle steering wheel provided with the capacitive detection device (Fig. 1A).  
Regarding claim 15, Lakatos et al. discloses motor vehicle seat provided with the capacitive detection device (Fig. 1A).
Regarding claim 16, Lakatos et al. discloses a motor vehicle comprising a steering wheel (Fig. 1A). 
Regarding claim 18, Lakatos et al. discloses a seat (Fig. 1B).
Allowable Subject Matter
Claims 5-10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
July 25, 2022